Citation Nr: 0410020	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  01-06 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from January to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at St. Louis, Missouri.  

The file was transferred from the Oakland, California RO to the 
St. Louis Missouri RO in May 2000.  It was transferred later to 
the Oakland, California RO.

The Board remanded the claim in July 2003 so that development of 
evidence and notification of the veteran could be undertaken, in 
accordance with the requirements of the Veterans Claims Assistance 
Act of 2000.  

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further action 
is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (the VCAA) governs the 
adjudication of this claim.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).

Under the VCAA, VA has a duty to secure a medical examination or 
opinion if such is necessary to decide a claim for VA benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  Under the 
VCAA, a need for a medical examination or opinion in the decision 
of the claim is considered to exist if the evidence contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates that 
the disability or symptoms may be associated with the claimant's 
active military service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. § 
5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  

The provisions of 38 C.F.R. § 3.304(f) govern service connection 
for PTSD, which is founded on a diagnosis referring to one or more 
stressors (stressful experiences) verified to have occurred during 
service.  Under that regulation, service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).  Thus, before a medical 
examination is considered to be needed to resolve a claim of 
entitlement to service connection for PTSD, VA adjudicators must 
find that there is sufficient evidence to show that the stressor 
(traumatic experience) or stressors that it is alleged a veteran 
encountered in service actually took place.  

Whether a stressor alleged by a claimant actually occurred is a 
question of fact that is resolved by VA adjudicators alone.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  

If the evidence on file establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
combat, then in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  C.F.R. § 3.304(f); 
see also 38 U.S.C.A. § 1154(b) (West 2002).  For VA purposes, to 
engage in combat with the enemy means to participate directly in 
events constituting an actual fight or encounter with a military 
foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999), 65 Fed. Reg. 6257 (October 18, 1999).

The Board remanded the claim in July 2003 so that the RO could 
make efforts to develop evidence that could corroborate the 
stressors that the veteran had alleged in support of his claim of 
entitlement to service connection for PTSD.  These were that (i) 
while working as a Navy "medic," he handled the dead and wounded 
returning from Vietnam and assisted at autopsies, and (ii) that 
after receiving inoculations during basic training, he passed out 
and fell into a coma for approximately four weeks, then recovered, 
was inoculated again, and passed out again.  The veteran never 
contended, nor did it appear from the record, that he was a combat 
veteran or experienced any stressors in the course of combat.  
Prior to the Board's action in July 2003, there was insufficient 
evidence to corroborate these stressors.  Even the veteran's 
allegation that he was exposed to the dead and wounded, an 
experience which the Board noted was consistent with the 
circumstances and conditions of medical corps duty, see 38 C.F.R. 
§ 3.303(a) (2003), was not corroborated by supporting evidence as 
the regulation requires.  See 38 C.F.R. § 3.304(f).  

Thus, consistent with the duties of VA under the VCAA to assist 
claimants of VA benefits with the development of evidence, the 
July 2003 Remand sought credible evidence, to include records and 
statements, to support the contention that the then-uncorroborated 
stressors had actually taken place.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(1)-(3).  

In addition, medical records pertaining to whether the veteran 
currently has PTSD were sought in the July 2003 Remand.  Id.

The July 2003 Remand also required the RO to provide the veteran 
and his representative with notice concerning evidence that VA had 
determined was needed to support the claim, in accordance with the 
duty of VA under the VCAA to give such notice to claimants of VA 
benefits.  See 38 U.S.C.A. § 5103(a), as amended by Veterans 
Benefits Act of 2003, P.L. 108-183, Section 701(b), 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 5103); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

The Board finds that the RO performed the instructions contained 
in the July 2003 Remand.  

The RO readjudicated the claim of entitlement to service 
connection for PTSD after carrying out the Board's instructions 
and denied the claim on the ground that no stressor alleged by the 
veteran had been verified.  The Board disagrees with this 
conclusion.  The Board finds that the veteran's allegation that he 
assisted at autopsies while working as a Navy "medic" is 
corroborated by evidence developed on remand that shows that while 
enrolled in the Naval Hospital Corps School at Balboa Naval 
Hospital in San Diego, California, he witnessed one autopsy that 
was performed on a body that resembled his father.  While the 
corroborating evidence is not conclusive, it is sufficient to give 
rise to a reasonable doubt about whether the incident did in fact 
occur.  By regulation, reasonable doubt is defined as 

one which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation and remote 
possibility.

38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b).  The rule of 
adjudication following from this definition is that when there is 
reasonable doubt about any point material to the claim, "such 
reasonable doubt will be resolved in favor of the claimant."  Id.; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996)

Here, the post-Remand record shows that the veteran was enrolled 
at the Naval Hospital Corps School at Balboa Naval Hospital in San 
Diego, California (service personnel and medical records); that 
students at this school are permitted to observe autopsies; that 
in 1970, when the veteran was enrolled, students were permitted to 
observe autopsies by standing behind a window; that shortly after 
his separation from service, the veteran told a friend that he had 
observed an autopsy of a body that resembled the veteran's father.  
This is sufficient evidence to raise a reasonable doubt about 
whether the veteran, while enrolled at the Naval Hospital Corps 
School at Balboa Naval Hospital in San Diego, California, actually 
witnessed an autopsy of a body that resembled his father.  
Resolving reasonable doubt in favor of the veteran for purposes of 
his claim, the Board concludes that he did.  38 C.F.R. § 3.102; 38 
C.F.R. § 3.304(f).  

In so concluding, the Board agrees with the argument expressed by 
the veteran's representative.  However, the Board finds that the 
veteran's accounts of other stressors are not corroborated by 
credible supporting evidence.  38 C.F.R. § 3.304(f).  Regardless 
of whether the veteran is credible, they cannot be proven by is 
word alone.  Id.

Thus, a stressor alleged by the veteran in support of his claim 
has been verified.  In addition, medical evidence - - current VA 
medical records - - shows that the veteran has been diagnosed on 
occasion with PTSD.  (These medical records show that he also has 
received other psychiatric diagnoses.)  However, no VA medical 
record or examination report shows that the veteran has a 
diagnosis of PTSD that satisfies the requirements of 38 C.F.R. § 
4.125(a), as is required by 38 C.F.R. § 3.304(f).  Moreover, no VA 
medical record or examination report contains a medical opinion 
that the veteran has PTSD as a result of exposure to the stressor 
considered to be verified in this case.  See 38 C.F.R. § 3.304(f).  
Both the diagnosis of PTSD and the sufficiency of the stressor to 
support the diagnosis are medical questions that VA adjudicators 
cannot resolve by assessing the facts on their own.  In this case, 
a VA examination is needed to address the medical questions that 
remain.  38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. § 
3.159(c)(4)(i).  

The report of any VA medical examination that is performed on 
remand should explain how the standard for the diagnosis of PTSD 
contained in the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders-IV (DSM-IV) applies in 
this case.  By providing that the record of the claim must contain 
a PTSD diagnosis rendered in accordance with § 4.125, see 38 
C.F.R. § 3.304(f), the regulation governing proof of service 
connection for PTSD incorporates the revised diagnostic criteria 
for PTSD contained in DSM-IV.  The DSM-IV diagnostic standard 
often proves more favorable to a veteran seeking service 
connection for PTSD than the earlier standard, that contained in 
DSM-III-R.  Unlike the DSM-III-R standard, the DSM-IV standard for 
assessing whether a stressor is sufficient to cause PTSD is a 
subjective one.  Under DSM-IV, it is not necessary for the 
diagnostician to conclude that the stressor in concern would 
trigger PTSD in almost anyone.  Rather, the DSM-IV diagnostic 
criteria are satisfied if the stressor in concern was sufficient 
to, and did, trigger PTSD, as that is defined in DSM-IV, in the 
person himself.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

Accordingly, this claim is REMANDED for the following actions:

1.  Schedule the veteran for a PTSD examination to determine 
whether he has PTSD as the result of a stressor encountered in 
service.  Arrange for this examination to be performed by a 
psychiatrist.

The examiner should conduct a thorough psychiatric evaluation of 
the veteran and, on the basis of sound diagnostic principles and a 
review of the medical records, provide a diagnosis of each 
acquired psychiatric disorder found.  

If the evaluation results in a diagnosis of PTSD, the examiner 
should state in the examination report whether the verified 
stressor (which is that while enrolled in the Naval Hospital Corps 
School at Balboa Naval Hospital in San Diego, California, the 
veteran witnessed one autopsy that was performed on a body that 
resembled his father) is sufficient to support the diagnosis of 
PTSD.  In considering whether to assign a diagnosis of PTSD and 
whether the verified stressor is sufficient to support such a 
diagnosis, the examiner must apply the diagnostic criteria for 
PTSD contained in the American Psychiatric Association's DSM-IV.  
The examination report must show that such an analysis was 
performed.  

If a diagnosis of PTSD is not made, the examiner should explain in 
the examination report why such a diagnosis is not warranted.

The claims file must be made available to the examiner.  The 
examiner is requested to confirm that the claims file was 
available for review and pertinent documents contained in the 
claims file were in fact reviewed.  All tests and studies thought 
necessary by the examiner should be performed.  

All opinions expressed in the examination report must be 
accompanied by a full rationale.

2.  Then, review the examination report to ensure that it is in 
complete compliance with the directives of this Remand.  If the 
report is deficient in any manner, take corrective action.

3.  Then, readjudicate the claim of entitlement to service 
connection for PTSD.  If the claim is not granted, provide the 
veteran and his representative with a supplemental statement of 
the case.  The supplemental statement of the case should contain 
notice of all relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the claim.  The veteran and his 
representative then should be given appropriate time to respond.

Then, if appellate review is required, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



